DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Claim Rejections - 35 USC § 112
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-12, there does appear to be proper antecedent basis for the limitation “water-soluble organic solvents”.  The examiner assumes that it is to be part of the fluid carrier.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-13, 18-19, 21-23, 25 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0139595) in view of Alberdingk Boley (Product Information, DUR 95, 2011) and Kraiter et al (US 2012/0223999).
Regarding claims 1 and 7, Hong teaches an aqueous ([0042]) inkjet ink composition ([0058]) comprising:
a water dispersible ([0030]) carboxylated polyurethane which is neutralized ([0029])
a colorant ([0022])
a fluid carrier ([0041])
a crosslinker ([0032])
Hong teaches that the mean particle size and viscosity of the composition increases by less than 20% over a two week period in a sealed storage at 60 C ([0063]).
	Hong teaches that the carboxylated polyurethane can be a commercial polyurethane called Alberdingk ([0029]), however fails to teach a) that the polyurethane has hydroxyl groups and b) has the desired glass transition temperature.
	Regarding a) above, Alberdingk teaches a hydroxyl functional polyurethane dispersion called DUR 95 (page 1).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the DUR 95 of Alberdingk as the polyurethane of Hong.  One would have been motivated to do so because Hong directly encourages one to do so.  Also, Alberdingk teaches that it produces high gloss and scratch resistant coatings (page 1).
	Regarding b) above, it is noted the DUR 95 is the polyurethane used in the instant application and therefore would inherently have the desired glass transition temperature.  In addition, Kraiter teaches an inkjet ink composition which incorporates a polyurethane (Abstract) which has a glass transition temperature of -30 to 35 C (Abstract).

	Regarding claim 10, Hong teaches that the fluid carrier comprises: water and a water soluble organic cosolvent or a water miscible cosolvent ([0042]).
	Regarding claims 11-12, Hong teaches that the composition of claim 1 comprises: 
0.1 to 40% by weight of the polyurethane ([0030])
1.0 to 40 % by weight colorant [(0027])
5 to 40 % by weight water-soluble organic solvent ([0043])
0.1 to 40 % by weight of a crosslinker ([0033])
The balance water (Examples)
Regarding claim 13, Hong teaches that the carboxyl groups are neutralized with a tertiary amine ([0029]) carboxylate salts (Table II).
Regarding claim 18, Hong teaches that the colorant is a pigment ([0023]).
Regarding claim 19, Hong teaches that the crosslinker is a water dispersible polymer comprising a carbodiimide group ([0032]), etc.
Regarding claim 21, Hong teaches that additional additives can be included in the composition, including preservatives, surfactants, pH modifiers ([0046]), etc.
Regarding claim 22, Hong teaches that additional additives can be included in the composition including antioxidants, UV absorbers, etc. ([0056]).
Regarding claim 23, Hong teaches a method of preparing the composition of claim 1, comprising mixing together the polyurethane polymer, the colorant, the fluid carrier and the crosslinker to form the inkjet ink composition ([0069]).
Regarding claim 25, Hong teaches that the additives can be mixed with the other components of the composition ([0069]).
Regarding claim 27, modified Hong teaches that the polyurethane polymer having a backbone with pendent hydroxyl groups and pendant neutralized carboxyl groups (please see rejection of claim 1).
Regarding claim 28, Hong teaches that the carboxyl groups of the polyurethane are neutralized with a tertiary amine ([0029]) to form carboxylate salts (Table II).
Regarding claim 29, Hong teaches an inkjet cartridge comprising a container and the composition of claim 1 which is in the container ([0065]).
Regarding claim 30, Hong teaches a method of filling an inkjet ink cartridge comprising conducting the ink composition of claim 1 through an opening of a housing of a cartridge to an internal reservoir within the housing, filling the internal reservoir and then sealing the opening of the housing ([0062], Examples).
Regarding claim 31-33, Hong teaches a method of printing on a print substrate, comprising using an inkjet print-head to deposit the ink of claim 1 on a print substrate ([0066]).  The print substrate can be plastic, glass, metal, paper, etc. ([0066]).  There is a drying step which includes applying heat to the substrate ([0067]).
Claims 2-4, 8-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0139595) in view of Alberdingk Boley (Product Information, DUR 95, 2011), Kraiter et al (US 2012/0223999) and Nichols et al (US H2113 H).
The discussion regarding Hong, Alberdingk and Kraiter in paragraph 5 above is incorporated here by reference.
Regarding claims 2-4, 8-9 and 14, modified Hong teaches that the polyurethane polymer has a hydroxyl number of 95 (Alberdingk, page 1).  It is noted the DUR 95 is the polyurethane used in the 
	In addition, Nichols teaches an aqueous (Examples) inkjet ink (col. 15, lines 10-15) composition comprising a water-dispersible polyurethane having a backbone with pendent hydroxyl groups and neutralized carboxyl groups as indicated by the hydroxyl numbers and the acid number (col. 4 and col. 9).  The composition also contains a colorant and a fluid carrier (Abstract).  Nichols teaches that the viscosity of the ink changes less than 20% under stressful conditions (col. 14, lines 20-50) and therefore would inherently have the recited stability property.  Nichols teaches that the polyurethane resin has a hydroxyl number from about 10 to about 300 KOH/g (col. 4, lines 20-25) and a carboxyl number from about 5 to 70 KOH/g (col. 4, lines 25-30).  Nichols teaches that the polyurethane polymer has a number average molecular weight of 1,000 to 70,000 (col. 4, lines 20-25). Nichols also teaches that neutralization can be in the form of a salt such as sodium, lithium or potassium carboxylate salt (col. 9, lines 35-40).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the polyurethane of modified Hong have the hydroxyl number, carboxyl number, number average molecular weight and neutralization as taught by Nichols.  One would have been motivated to do so in order to receive the expected benefit of having a smear resistant ink and optical density enhancements (Nichols, col. 3, lines 50-60).
	Regarding claim 15-17, modified Hong fails to teach that the polyurethane is a reaction product of an isocyanate compound with a polyol or an ionic polyol.
Nichols teaches that the polyurethane polymer comprises a reaction product of an isocyanate with a polyol (col. 4, lines 1-10). Nichols teaches that the polyol can be a diol (col. 4, lines 45-55). Nichols teaches that the ionic polyol can be 2, 2-dimethylolpropionic acid (col. 4, lines 60-61).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the isocyanate and ionic polyol as taught by Nichols to formulate the polyurethane polymer of .  
Claims 5 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0139595) in view of Alberdingk Boley (Product Information, DUR 95, 2011), Kraiter et al (US 2012/0223999) and Bruchmann et al (US 2005/0172853).
The discussion regarding Hong, Alberdingk and Kraiter in paragraph 5 above is incorporated here by reference.
Regarding claims 5 and 26, Hong teaches an aqueous ([0042]) inkjet ink composition ([0058]) comprising a water dispersible ([0030]) carboxylated polyurethane which is neutralized ([0029]).
However, Nichols fails to teach that the structure for the polyurethane is branched, hyperbranched, star and/or dendritic.
Bruchmann teaches an inkjet ink ([0207]) which incorporates a hyperbranched polyurethane (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the hyperbranched structure as taught by Bruchmann for the polyurethane of modified Hong.  One would have been motivated to do so in order to receive the expected benefit of improving the ability to disperse additives within the composition (Bruchmann, [0017]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-19, 21-23 and 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,711,488they both recite a dispersion comprising a colorant, a polyurethane polymer, a crosslinker and a liquid carrier with storage stability.
Claims 1-5, 7-19, 21-23 and 25-33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/341,713 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a dispersion comprising a colorant, a polyurethane polymer, a crosslinker and a liquid carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  A person skilled in the art would not have been lead to modify the polyurethane resin of Nichols in view of Kraiter with any reasonable expectation that the modified polyurethane resin could still maintain the “superior ink stability” as required by Nichols.
Examiner’s response:  Nichols is no longer used as the primary reference.  Hong is used as the primary reference and teaches the superior ink stability as recited by the claim.
Applicant’s argument:  Neither Nichols nor Kraiter teach or suggest the crosslinker.
Examiner’s response:  Hong teaches the crosslinker.
Applicant’s argument:  Hong discloses a large number of polymer comprising a carboxyl group. However, it only exemplifies acrylic polymers in its dispersions.
Examiner’s response:  Hong teaches that the carboxylated polyurethane can be a commercial polyurethane called Alberdingk ([0029]).  While the examples may contain polymers other than the carboxylated polyurethane, it does not obviate the teaching within the specification of Hong and therefore, Hong reads on the polyurethane recited in the claim.
Applicant’s argument:  Even if Nichols and Kraiter would have been combinable, it would have been unpredictable to a skilled person whether adding any crosslinker to the ink would increase the stability of the ink.  
Examiner’s response:  As noted before, Nichols is no longer used as the primary reference.  Hong teaches the crosslinker and teaches the stability of the ink composition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764